Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12 2022 that includes the incorporation of essential material in the specification relied upon from the Chinese Patent Application CN201120476199.7 and the Statement under 37 C.F.R. 1.57(g) has been entered, overcoming the previous original patent requirement rejection under 35 U.S.C. 251.

Allowable Subject Matter
Claims 9-18, 20-31, 33-44 and 46 are allowed.
 The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the claimed atomizer that particularly comprises the claimed “sealing member having a through hole, a side surface of the sealing member having a protruding sealing gasket;” and “a guide tube, one end of the guide tube fitting through the through hole of the sealing member in an airtight fit.”  The prior art does not teach the sealing mechanism claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                         

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991